                Case 1:19-cv-01661-GSA Document 21 Filed 09/08/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CSBN 258258
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8955
 7          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 8   Attorneys for Defendant
 9                                       UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11                                             FRESNO DIVISION

12
                                                      ) Case No.: 1:19-cv-01661-GSA
13   ANDY DIAZ,                                       )
                                                      ) STIPULATION AND ORDER FOR AN
14                     Plaintiff,                     ) EXTENSION OF TIME
                                                      )
15        vs.                                         )
     ANDREW SAUL,                                     )
16   Commissioner of Social Security,                 )
                                                      )
17                                                    )
                       Defendant.                     )
18                                                    )
19
20            Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the

21   parties, through their respective counsel of record, that the time for Defendant to respond to

22   Plaintiff’s Opening Brief be extended thirty (30) days from September 10, 2020, up to and

23   including October 5, 2020. This is the parties’ third stipulation for an extension, and

24   Defendant’s first request. Defendant requests this extension in order to further consider the

25   issues raised in Plaintiff’s Opening Brief.

26            The parties further stipulate that the Court’s Scheduling Order shall be modified

27   accordingly.

28


     Stip. for Ext.; 1:19-CV-01661-GSA                 1
                Case 1:19-cv-01661-GSA Document 21 Filed 09/08/20 Page 2 of 2



 1                                              Respectfully submitted,
 2
     Dated: September 4, 2020                   /s/ Jonathan O. Peña
 3                                              (*as authorized via e-mail on September 4, 2020)
                                                JONATHAN O. PEÑA
 4                                              Attorney for Plaintiff
 5
     DATED: September 4, 2020                   McGREGOR W. SCOTT
 6                                              United States Attorney
                                                DEBORAH LEE STACHEL
 7                                              Regional Chief Counsel, Region IX
 8                                              Social Security Administration

 9                                        By:   /s/ Ellinor R. Coder
                                                ELLINOR R. CODER
10                                              Special Assistant U.S. Attorney
11                                              Attorneys for Defendant
12
13
14   IT IS SO ORDERED.

15       Dated:       September 7, 2020                       /s/ Gary S. Austin
                                                   UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. for Ext.; 1:19-CV-01661-GSA             2
